Citation Nr: 1032844	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  99-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from January 1952 to January 1954.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Kentucky, denying the Veteran's claim of entitlement to 
service connection for PTSD.  

In a July 2000 decision, the Board affirmed the RO's denial of 
service connection for PTSD, finding that the claim was not well-
grounded.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In November 
2000, the VA General Counsel filed an unopposed Appellee's Motion 
for Remand and to Stay Further Proceedings (Appellee's Motion).  
By Order entered in February 2001, the Court accepted the 
Appellee's Motion, vacated the July 2000 Board decision and 
remanded the case to the Board for readjudication and 
disposition.  The Appellee's Motion noted that the Veterans 
Claims Assistance Act of 2000 eliminated the requirement of 
submitting a well-grounded claim.  

In a September 2001 Board decision, service connection for PTSD 
was again denied.  The Veteran appealed this decision to the 
Court which, in turn, entered an Order in June 2003 vacating the 
September 2001 Board decision and remanding the claim for service 
connection for PTSD to the Board.  However, the Court's June 2003 
Order was appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) which entered an Order in May 
2004 vacating the Court's June 2003 Order and remanding the case 
to the Court.  

The Court then entered another Order in October 2004 vacating the 
September 2001 Board decision and remanding the claim of 
entitlement to service connection for PTSD to the Board.  
However, the case was then again appealed to the Federal Circuit.  
The Federal Circuit entered a March 2008 Order affirming the 
October 2004 Order of the Court.  

The Veteran's claim was remanded by the Board in an October 2008 
decision.  After the development was accomplished, the Veteran's 
claim was again denied by the RO/AMC in a February 2010 
Supplemental Statement of the Case.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran did not serve in Korea and did not engage in 
combat with the enemy during service.  

2.  Any PTSD the Veteran has is not causally or etiologically 
related to service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 2/159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in November 2001, 
November 2009 and January 2010.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, VA 
obtained the Veteran's service medical records and service 
personnel records.  Also, the Veteran received a VA medical 
examination in September 1998, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment with 
VA.  VA also contacted the Social Security Administration, but 
learned that the Veteran's benefits were based on age rather than 
disability.  

Additionally, the Board finds there has been substantial 
compliance with its most recent remand directives of October 
2008.  The Board notes that the Court has recently noted that 
"only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand).  The Veteran was asked to 
clarify what type of hearing he desired to have.  The RO/AMC also 
verified that the Veteran's SSA benefits were based on age rather 
than disability.  The RO/AMC also provided the Veteran with 
additional notice and asked him to provide further evidence 
clarifying his alleged in-service stressors.  Finally, the RO/AMC 
attempted to obtain battalion records identified by the Veteran 
with no success.  Based on the foregoing, the Board finds that 
the RO/AMC substantially complied with the mandates of its 
remand.  See Stegall, supra, (finding that a remand by the Board 
confers on the appellant the right to compliance with its remand 
orders).  

Lastly, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

Just because a physician or other health professional accepted 
appellant's description of his service experiences as credible 
and diagnosed appellant as suffering from PTSD does not mean the 
Board is required to grant service connection for PTSD.  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Finally, the fact that a Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subjected to rocket attacks during 
time that veteran was stationed at the base).  In other words, 
the Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Such a 
location is evidenced by awards such as the Iraq Campaign Medal 
or the Vietnam Service Medal.  Rather, lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that:  
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new § 
3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for PTSD.  Specifically, the Veteran contends that he witnessed 
combat situations while serving in Korea in which other soldiers 
were injured or killed.  However, the preponderance of the 
evidence of record demonstrates that the Veteran did not serve in 
Korea or any area where combat took place.  As such, service 
connection for PTSD is not warranted.  

The Veteran's service treatment records make no mention of any 
psychiatric treatment.  The Veteran's psychiatric evaluation 
performed during his December 1953 separation examination was 
also determined to be normal.  Therefore, there is no evidence of 
a psychiatric disorder or chronic psychiatric symptomatology 
during active military service.  

In his July 1998 claim, the Veteran reported having from PTSD 
related to his service in Korea where he was involved in killing, 
seeing people killed, and always being afraid.  The first medical 
evidence of psychiatric treatment is a June 1998 VA outpatient 
treatment record in which the Veteran reported problems sleeping 
and eating and having flashbacks.  The record also contains a 
September 1998 VA examination.  During the examination, the 
Veteran reported that he spent 9 months in Korea and that he was 
later restationed in Korea.  The examiner assigned an Axis I 
diagnosis of chronic PTSD.  The examiner also diagnosed the 
Veteran with alcohol abuse in complete remission.  The examiner 
opined that the only way the Veteran could survive the anxiety 
and flashbacks of Korea was to drink.  

Subsequent VA outpatient treatment records have continued to 
diagnose PTSD.  An October 2002 record notes that the Veteran's 
mood was 75 percent improved and that his anger was under better 
control.  However, a February 2003 record indicates that the 
Veteran's nightmares were severe and his depressive symptoms were 
moderately severe.  A March 2004 outpatient treatment record 
noted that the Veteran was followed in the mental health clinic 
for PTSD and depression.  A May 2005 record assigned an Axis I 
diagnosis of PTSD and an October 2005 record noted that the 
Veteran was followed in the mental health clinic with symptoms of 
occasional depression.  VA outpatient treatment records from as 
recently as January 2010 continue to note that the Veteran has a 
diagnosis of PTSD.  

The Veteran has also provided a great deal of testimony in 
support of his claim.  During his July 1999 RO hearing, the 
Veteran testified that after basic training, he boarded a ship 
and went to Japan and from there to Pusan Bay, arriving in Korea 
in June 1952.  He reported that he was assigned to the 7th 
Engineer Battalion.  He further testified that while in Korea, he 
was transferred to the 1st Division of the 7th Engineers, Light 
Artillery.  Subsequently, he testified to going into the 3rd 
Sector of the Zobreck Mountains to repair a road where he 
provided cover.  He testified to experiencing mortar fire and 
other combat during his service in Korea.  He subsequently 
testified that he left Korea around June 1953.  He was not sure 
of the exact month, but he indicated that he served in Korea for 
one year.  

Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  However, while the Veteran is competent to offer this 
testimony, the Board does not find it to be credible as it is 
directly contradicted by the evidence of record.  

The Veteran's personnel records demonstrate that the Veteran 
began service in January 1952 in Cincinnati, Ohio, and that he 
was later transferred to San Diego, California where he remained 
until July 1952.  The Veteran then served with the B Battery 1st 
Antiaircraft Artillery Automatic Weapons Battalion FMF at Camp 
Pendleton, California beginning in July 1952.  The Veteran was 
then noted to have deserted in September 1952.  The Veteran 
returned to service in California in November 1952.  However, he 
again deserted in November 1952.  According to a March 1953 
record, the Veteran was convicted by a Special Court-Martial in 
January 1953 for unauthorized absence from September 22, 1952 to 
November 3, 1952 and from November 13, 1952 to December 31, 1952.  
The Veteran returned to service in December 1952, where he served 
in California and New Jersey until his release from active duty 
in January 1954.  The record also indicates that the Veteran was 
confined to the brig for 3 months in California as a result of 
his court martial.  This sentence was adjudged in January 1953.  
Finally, the Veteran's DD-214 makes no reference to service in 
Korea, and it specifically indicates that the Veteran had no 
foreign and/or sea service during his active duty from January 
1952 to January 1954.  Therefore, the evidence of record 
demonstrates that the Veteran did not serve in Korea at any time 
from June 1952 to June 1953, or at any other time during his 
active military duty.  

The Veteran has also testified to witnessing a number of soldiers 
killed or injured in Korea.  However, these statements are not 
credible and they have not been verified.  In support of this 
claim, he has submitted the names of a number of soldiers that he 
claims were killed while he was with them in Korea.  One such 
individual with the initials D.M., whom the Veteran claims to 
have served with and known well, actually died nearly one year 
prior to the Veteran's enlistment in active duty in February 
1951.  Furthermore, despite numerous requests involving the other 
identified individuals, the Veteran did not provide specific 
details surrounding their deaths.  Due to a lack of information, 
the Joint Services Records Research Center (JSRRC) was unable to 
verify the Veteran's alleged in-service stressors.  Regardless, 
however, the evidence demonstrates that the Veteran was not 
actually present in Korea where these incidents would have 
occurred.  

In summary, the evidence of record fails to demonstrate that the 
Veteran suffers from PTSD as a result of his active service.  The 
Veteran's personnel records demonstrate that he did not serve in 
Korea during his service or that he participated in or witnessed 
any combat while in service.  Furthermore, while the Veteran has 
mentioned the names of several fellow soldiers who were killed in 
action in Korea, the Veteran has not been able to identify any 
specific identifying information in addition to their names.  
Also, the Veteran did not serve in Korea.  Therefore, while the 
Veteran has been diagnosed with PTSD, there is no evidence of 
record to corroborate that the Veteran witnessed any of his 
alleged stressors or that he participated any combat.  Since the 
evidence establishes that the Veteran did not participate in or 
witness combat during service and that he was not in a location 
involving "fear of hostile military or terrorist activity," 
corroboration of the Veteran's stressors is necessary before 
service connection for PTSD is warranted.  See 38 C.F.R. § 
3.304(f)(3).  

In making the above decision, the Board has considered the 
opinion of the June 1998 VA examiner who indicated that the 
Veteran suffered from PTSD as a result of his memories of service 
in Korea.  The Board has also considered a September 2003 letter 
from a VA psychiatrist.  According to the psychiatrist, the 
Veteran suffered from PTSD related to his Korea War memories.  
Medical opinions premised upon an unsubstantiated account of a 
Veteran are of no probative value.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrence(s) described); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitation of a Veteran or other 
claimant).  As discussed in the preceding paragraph, the evidence 
of record contradicts the Veteran's claims of service in Korea.  
Therefore, the mere fact that the VA psychiatrists took the 
Veteran's reports as fact does not demonstrate that these 
incidents actually occurred.  

Finally, the Board has also been mindful of the decision reached 
by the Court in Clemons v. Shinseki.  The Court held that even if 
a Veteran's claim is limited to PTSD without more, VA must 
interpret the Veteran's claim to be a claim for any mental 
disability that may reasonably be encompassed by the claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (per curiam order) 
(it is the responsibility of the Board to consider alternate 
current conditions within the scope of the claim).  However, the 
evidence of record does not demonstrate that the Veteran suffers 
from any alternate current condition that is in any way related 
to military service.  As such, further consideration of this 
matter is not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


